Case: 16-41580      Document: 00514114540         Page: 1    Date Filed: 08/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-41580                                  FILED
                                  Summary Calendar                          August 14, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GABRIEL RENTERIA-BEAR, also known as Gabriel Renteria-Vear,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1091-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Gabriel Renteria-Bear pleaded guilty to being found in the United States
after a previous deportation.         At sentencing, the district court agreed to
recommend that Renteria-Bear be housed in a facility offering job training;
that recommendation was not contained in the written judgment.                            Thus,
Renteria-Bear requests remand pursuant to Federal Rule of Criminal
Procedure 36 so that the district court can correct the written judgment to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41580     Document: 00514114540      Page: 2   Date Filed: 08/14/2017


                                  No. 16-41580

reflect the oral recommendation. The Government concedes that the judgment
should be modified to correct the error. Accordingly, we affirm and remand to
the district court for correction of the clerical error. See FED. R. CRIM. P. 36.
      AFFIRMED AND REMANDED with instruction.




                                        2